LUMBARD, Chief Judge
(concurring) .
I concur in the opinion of the majority except for the alternative holding regarding the jury’s response to the interrogator y on topheaviness. Since the correct-' ness of the instructions disposes of the case, I would not decide whether the answers given by the jury on the particular interrogatories, which it was told to disregard if it decided that there had been' *362no unseaworthiness, constituted jury-findings. The jury may well have failed to focus its full attention on the determination of a fact issue which had been made irrelevant by its more general finding pursuant to the trial judge’s instructions, particularly in light of the sequential form taken by the special verdict.